Title: To Alexander Hamilton from Thomas FitzSimons, 18 November 1789
From: FitzSimons, Thomas
To: Hamilton, Alexander


Philadelphia, November 18, 1789. “Our Collector is much embarrassed on Account of the dutys on the Goods imported into this port between the 1st. of August when the Continental Impost was to take place and the 7th when he received his Commission. He Continued to act as an officer of the State till the latter Period and took bond for the payment of the dutys during that time. I need not point out to you the difficulty that would Arise in Endeavoring to make goods under these Circumstances pay dutys to the United States nor Remark that if at all practicable it would operate unEqually as I believe this is the only port in which the Continental dutys could for that time be Ascertained. There are some difficultys too on the Score of tonnage. Vessels have entered in Delaware, paid the foreign tonnage there & without having taken on board any other goods have proceeded to this place to load. Where a second tonnage is required I suspect the same thing Must frequently happen in Maryland & Virginia.…”
